UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1180



ISAIAH HARLEY,

                                            Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF AGRICULTURE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-2908-CCB)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Isaiah Harley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaiah Harley seeks to appeal the district court’s order dis-

missing his civil complaint as frivolous.    We dismiss the appeal

for lack of jurisdiction because Harley’s notice of appeal was not

timely filed.

     In actions where the United States is a party, parties are

accorded sixty days after entry of the district court’s final

judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).   This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Octo-

ber 18, 2000.   Harley’s notice of appeal was filed on January 29,

2001.   Because Harley failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.   We deny

Harley’s motions for extraordinary relief and to strike a district

court’s order and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                                 2